IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DR. AHLAM KHALIL,                           :   No. 128 EAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the Superior
             v.                             :   Court
                                            :
                                            :
TRAVELERS INDEMNITY COMPANY OF              :
AMERICA, GLENN CAMPBELL, ESQUIRE,           :
WILLIAM S. FERREN AND                       :
ASSOCIATES,TRAVELERS INDEMNITY              :
COMPANY, MONICA O'NEILL, THOMAS,            :
THOMAS AND HAFER, PIER 3                    :
CONDOMINIUM COMPANY, PIER 3                 :
CONDOMINIUM ASSOCIATION, PIER 3             :
AND FIRST SERVICE (WENTWORTH),              :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.